             Case 2:20-cv-00978-RSM Document 11 Filed 02/03/21 Page 1 of 3




                                                              Chief District Judge Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     GUILLERMO ROJAS CEDILLO,                           NO. 2:20-cv-0978-RSM
10
                                     Plaintiff,         STIPULATED MOTION FOR
11
                       v.                               DISMISSAL
12
     KENNETH T. CUCCINELLI, et al.,
13
                                                        Noted on Motion Calendar:
14                                   Defendants.
                                                        February 2, 2021
15

16
            Plaintiff brings this litigation pursuant to the Mandamus Act seeking, inter alia, to compel
17

18   the U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate Plaintiff’s I-485

19   application. Dkt. No. 1. On January 28, 2021, Defendant USCIS denied Plaintiff Guillermo Rojas
20   Cedillo’s I-485 application. The above-captioned action having been resolved, all parties, through
21
     their undersigned counsel and respective attorneys of record, now hereby stipulate to the dismissal
22
     without prejudice, with each party to bear their own fees or costs.
23
     //
24

25   //

26   //

27
     STIPULATED MOTION FOR DISMISSAL                                        UNITED STATES ATTORNEY
28   2:20-cv-978-RSM                                                       700 STEWART STREET, SUITE 5220
     PAGE– 1                                                                 SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:20-cv-00978-RSM Document 11 Filed 02/03/21 Page 2 of 3




     DATED: February 2, 2021
 1

 2

 3                                           Respectfully submitted,

 4                                           s/ Alexandra Lozano
                                             ALEXANDRA LOZANO, WSBA #40478
 5                                           Alexandra Lozano Immigration Law
 6                                           16400 Southcenter Pkwy., Suite 410
                                             Tukwila, WA 98188
 7                                           Phone: 206-406-3068
                                             Fax: 206-494-7775
 8                                           Email: Alexandra@abogadaalexandra.com
 9                                           Attorney for Plaintiff
10

11
     DATED: February 2, 2021                 s/ Michelle R. Lambert
12                                           MICHELLE LAMBERT, NYS #4666657
                                             Assistant United States Attorney
13                                           United States Attorney’s Office
                                             1201 Pacific Ave, Suite 700
14                                           Tacoma, WA 98402
                                             Phone: (253) 428-3824
15                                           Email: michelle.lambert@usdoj.gov

16                                           Attorney for Defendants

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION FOR DISMISSAL                          UNITED STATES ATTORNEY
28   2:20-cv-978-RSM                                         700 STEWART STREET, SUITE 5220
     PAGE– 2                                                   SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
              Case 2:20-cv-00978-RSM Document 11 Filed 02/03/21 Page 3 of 3




 1                                                  ORDER

 2          IT IS HEREBY ORDERED that the Parties’ Stipulated Motion for Dismissal is GRANTED.

 3 The case is dismissed without prejudice with each party to bear their own costs.

 4
            Dated this 3rd day of February, 2021.
 5

 6

 7                                                  A
                                                    RICARDO S. MARTINEZ
 8                                                  CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                            UNITED STATES ATTORNEY
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                             700 STEWART STREET, SUITE 5220
     2:20-cv-678-RSM-TLF                                                       SEATTLE, WASHINGTON 98101
     PAGE– 3                                                                         (206) 553-7970
